Citation Nr: 1501465	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-17 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed separately as schizophrenia, mania, and depression).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq. of Chisholm, Chisholm & Kilpatrick Ltd. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1978 to March 1982 with additional service in the Reserves from August 1983 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which, in pertinent part, denied service connection for schizophrenia, mania, and depression.  

In May 2013, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Denver, Colorado.  A copy of the transcript is of record on the "Virtual VA" system.

This matter has been previously before the Board on two different occasions.  In July 2013, the Board issued a remand to obtain a copy of disability benefit award decision(s) from the Social Security Administration with copies of any medical records underlying those decisions, and to obtain outstanding treatment records as identified by the Veteran at the Travel Board hearing.  Upon substantial completion of the Board's remand directives, the RO returned the appeal to the Board for adjudication.  

Upon the return of the appealed claim in October 2013, the Board denied the Veteran entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (the Court), which in a May 2014 Order, and pursuant to a Joint Motion for Remand (JMR), vacated the October 2013 Board denial and remanded the case to the Board to order a VA examination pursuant to VA's duty to assist the Veteran in the development of his claim.  However, based on its review of the record, the Board finds sufficient evidence to grant the Veteran's claim.  Accordingly, the directives of the JMR are moot. 
FINDING OF FACT

The evidence establishes that the Veteran currently has an acquired psychiatric disorder, to include major depression and paranoid schizophrenia, which began during, and has continued since his active military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As this decision represents a full grant of the benefit sought on appeal, a discussion of VA's duties to notify and assist the Veteran is moot.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The extensive claims file demonstrates that the Veteran has been diagnosed with a number of psychiatric disabilities including paranoid schizophrenia and major depression.  

Upon enlistment, the Veteran presented without any psychiatric issues and in generally good health.  See August 1977 Entrance Examination.  However, within three years of service, the Veteran began exhibiting unusual behaviors including abusing alcohol and driving under the influence.   In February 1981, the Veteran's superiors ordered him to attend rehabilitation for alcohol dependence.  During treatment, he was diagnosed as having passive-dependent personality features.  

Upon leaving active duty for the Reserves, the Veteran was treated for reactive depression prior to his entry into the Reserves.  While in the Reserves the Veteran was treated for reactive depression which had decompensated into a major depressive episode, and abnormal behaviors including talking to himself, poor concentration, and delusions (that he could talk to "God" and had telepathic abilities), symptoms seen in the current treatment record.  See December 1983 Psychiatric Evaluation; February 1984 Medical Qualification for Duty.  

Upon review of the Veteran's extensive psychiatric treatment record, Dr. J. P. C., Ph.D., a private psychologist, opined in November 2014 that the Veteran had symptoms resembling major depression and anxiety during active military service, which were misdiagnosed in service as a personality disorder, an impairment which could not be the basis for a grant of service connection.  38 C.F.R. § 3.303(c).  In reviewing the record as a whole, the Board finds the November 2014 private psychologist opinion persuasive in light of the medical evidence of record noting the Veteran's symptoms during service, his current diagnoses, and the psychologist's extensive prior work history with the VA as a mental health professional.  

Based on the foregoing, the Board finds the evidence establishes the Veteran's currently diagnosed acquired psychiatric disorder began during, and has continued since his military service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, his claim for service connection is granted.

In making this favorable finding, the Board acknowledges an opinion made by Dr. J. P. C., Ph.D. that states it is more likely than not that the Veteran's psychiatric disabilities pre-existed active military service.  However, since no psychiatric condition was noted at the Veteran's entrance to service, he is presumed to have been sound upon entry.  See 38 U.S.C.A. § 1111.  In order to rebut this presumption VA must show by clear and unmistakable evidence that the Veteran's psychiatric disabilities including depression pre-existed his military service and were not aggravated by his service.  Id.; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A suggestion that a condition pre-existed service is not sufficient to rebut the presumption of soundness by a clear and unmistakable standard as required by VA regulations.  Therefore, the Board finds the evidence does not establish the Veteran's acquired psychiatric disorder clearly and unmistakably pre-existed his military service.  Accordingly, the presumption of soundness is not rebutted.


ORDER

Service connection for an acquired psychiatric disorder is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


